FILED
                                NOT FOR PUBLICATION                            NOV 29 2011

                                                                        MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                                FOR THE NINTH CIRCUIT



In re: CHRISTOPHER B. PHILLIPS,                     No. 10-60032

                  Debtor.                           BAP No. 09-1114


CHRISTOPHER B. PHILLIPS,                            MEMORANDUM *

                  Appellant,

  v.

UNITED STATES TRUSTEE,

                  Appellee.



                              Appeal from the Ninth Circuit
                                Bankruptcy Appellate Panel
               Montali, Markell, and Hollowell, Bankruptcy Judges, Presiding

                               Submitted November 21, 2011 **

Before:          TASHIMA, BERZON, and TALLMAN, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Christopher B. Phillips, a Chapter 7 debtor, appeals pro se from the

Bankruptcy Appellate Panel’s (“BAP”) judgment affirming the bankruptcy court’s

denial of Phillips’s discharge in bankruptcy. We have jurisdiction under 28 U.S.C.

§ 158(d). We review de novo the bankruptcy court’s conclusions of law, and for

clear error its factual findings, including those regarding fraudulent intent and

materiality. Candland v. Ins. Co. of N. Am. (In re Candland), 90 F.3d 1466, 1469

(9th Cir. 1996). We affirm.

      The bankruptcy court did not commit clear error in finding that Phillips

knowingly and fraudulently made material false oaths when he failed to disclose on

his bankruptcy schedules a disability insurance claim that he was actively pursuing

and, thus, it properly denied Phillips’s discharge under 11 U.S.C. § 727(a)(4)(A).

See Retz v. Samson (In re Retz), 606 F.3d 1189, 1197-99 (9th Cir. 2010)

(discussing elements of a denial of discharge under § 727(a)(4)(A)).

      The bankruptcy court did not commit clear error in finding that Phillips

intended to hinder, delay, or defraud his creditors by failing to disclose his

disability claim; hence, it properly denied Phillips’s discharge under 11 U.S.C.

§ 727(a)(2)(B). See In re Retz, 606 F.3d at 1200, 1203-04 (setting forth elements

of a denial of discharge under § 727(a)(2)(B), giving great deference to bankruptcy




                                           2                                     10-60032
court’s determinations regarding the credibility of witnesses, and noting that

debtor’s chance for a fresh start is conditioned on full and truthful disclosure).

      We do not consider issues raised for the first time on appeal. See Smith v.

Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Phillips’s remaining contentions are unpersuasive.

      Phillips’s motion to amend his reply to the Motion to Strike, filed on

November 14, 2010, is granted.

      Phillips’s motion to strike and to sanction, filed on October 28, 2010, is

granted to the extent that it seeks to strike the four documents included in the

United States Trustee’s excerpts of record that the parties agree were not part of the

bankruptcy court record. The motion is otherwise denied.

      AFFIRMED.




                                           3                                       10-60032